JAGGARD, J.
(dissenting).
I dissent. In my opinion the evidence shows that the dam in question, so far as here involved, has always been a sluice dam, that the easement acquired was for a sluice dam only, and that its continuance is no longer justifiable. The submergence of the land in consequence of the very nature of the operation of a sluice dam was not continuous. It is elementary that the adverse claim of right must be supported by a consistent user. 9 Columbia R. Rev. 267. The authorities cited in plaintiff’s brief sustain his position. See also Attorney General v. Great Northern, 1908, 99 L. T. (N. S.) 695.
On June 25, 1909, the following opinion was filed:
PER CURIAM.
Appellant claims the dam was originally constructed exclusively for the purpose of creating a head of water to sluice logs over the rapids *374below the dam; that the lands were flooded for-that purpose only, that the dam was always maintained and used exclusively for that purpose until 1903; that the easement thus acquired was extinguished in 1903 by the cessation of log sluicing, the dam at that time having been diverted to new and different uses. The trial court found that the dam was constructed and used for the purpose of creating a head of water in Snake river 'and for the purpose of raising the volume of water in that stream to improve the navigable character thereof for logging and lumbering purposes, and upon motion to amend the findings, refused to find that the dam was constructed and maintained exclusively as a sluice dam.
According to the evidence, all logs cut on the stream above the dam prior to 1903 were destined to points on the St. Croix river,' and were sluiced through the dam. Logging and lumbering was conducted, to some extent, all along the river prior to 1903, and for several years subsequent to 1903 lumbering was still conducted on the stream above the dam, but the logs were converted into lumber at mills above, and were not sluiced through the dam. The finding that the dam was created for the purpose of increasing the navigation of the river for logging and lumbering is not inconsistent with the claim of appellant that the main object was to sltiice logs over the rapids below the dam. The evidence is meagre with reference to the use of the dam prior to 1903, but is not conclusive that the easement acquired was limited to the sluicing of logs. Although the dam was employed to run a saw mill and a corn cracker mill, that use was limited to a short time, not later than 1878. So far as we understand the case, the position contended for by appellant depends upon whether the general logging and lumbering carried on during the entire period before 1903 was a mere incident to the sluicing of logs, or whether such logging and lumbering can be regarded as an independent business’with reference to which the dam was erected and maintained. The findings are somewhat indefinite and should have been made more specific on plaintiff’s motion, and we have come to the conclusion that a new trial should be granted in order that the entire subject may again be presented to the trial court.
Attention has been called to certain language in the syllabus, and in the closing part of the opinion, which might indicate that it was the *375view of the court that title to the fee of the lands was acquired by adverse possession. Such was not the intention, although the language used may be subject to that inference. It is only necessary to state that the word “title,” as there used, refers not to the fee but to the right acquired to maintain the dam.
New trial granted.